FILED
                            NOT FOR PUBLICATION
                                                                               DEC 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARLOS IVAN PLANCARTE-                           No.   20-70808
TOFOLLA, AKA Carlos Ivan Plancarte,
AKA Carlos Ivan Plancartetafoll,                 Agency No. A205-322-175

              Petitioner,
                                                 MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 18, 2021
                             San Francisco, California

Before: THOMAS and McKEOWN, Circuit Judges, and MOLLOY,** District
Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Donald W. Molloy, Senior District Judge for the
District of Montana, sitting by designation.
      Carlos Ivan Plancarte-Tofolla petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) denial of his application for withholding of removal and relief under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We deny Plancarte-Tofolla’s petition.

                                          I

      Substantial evidence supports the BIA’s conclusion that Plancarte-Tofolla is

not eligible for withholding of removal under 8 U.S.C. § 1231(b)(3). Plancarte-

Tofolla’s grandparents’ speculation that family members were killed by the cartel

on a mistaken belief of a family relationship to a deceased drug lord does not

establish the requisite nexus between the murders and the espoused social group of

imputed family members of Enrique Plancarte or an imputed political opinion. See

Nagoulko v. I.N.S., 333 F.3d 1012, 1018 (9th Cir. 2003).

      Substantial evidence also supports the BIA’s conclusion that Plancarte-

Tofolla has not shown a clear probability that he will be harmed upon return to

Mexico. The BIA did not err in recognizing that the continued unharmed presence

of Plancarte-Tofolla’s relatives and Enrique’s daughter Melissa Plancarte

undermines his claim of harm upon return when those individuals continue to bear

the family surname and thus remain part of his particular social group. See Kumar


                                          2
v. Gonzales, 444 F.3d 1043, 1055 (9th Cir. 2006) (unharmed parents of noncitizen

remaining in India did not undercut noncitizen’s claim of reasonable fear of

persecution because they were not members of the noncitizen’s protected group).

      Substantial evidence also supports the BIA’s denial of Plancarte-Tofolla’s

CAT claim. Plancarte-Tofolla does not meet the standard for relief by claiming

“unspecified” violence to a family member and “generalized violence” in the

country. Santos-Ponce v. Wilkinson, 987 F.3d 886, 891 (9th Cir. 2021).

                                           II

      Any error the BIA may have made in failing to consider all of the factors

under Cui v. Mukasey, 538 F.3d 1289, 1292 (9th Cir. 2008), in denying to continue

Plancarte-Tofolla’s removal hearing was harmless because the request was not

based on the merits of his petition, but rather to pursue a separate application for

cancellation of removal. As of the oral argument date, well over three years after

the continuance request was denied, Plancarte-Tofolla had still not filed an

application for cancellation of removal. Therefore, Plancarte-Tofolla did not suffer

any prejudice in the denial of the continuance request.

                                          III

      We deny Plancarte-Tofolla’s motion to dismiss (Dkt. 28) challenging the

IJ’s subject matter jurisdiction over his case due to the deficiencies in his Notice to


                                           3
Appear. Plancarte-Tofolla’s challenge itself is foreclosed by Circuit precedent.

See United States v. Bastide-Hernandez, 3 F.4th 1193, 1196 (9th Cir. 2021);

Aguilar Fermin v. Barr, 958 F.3d 887, 894 (9th Cir. 2020). And we lack appellate

jurisdiction over Plancarte-Tofolla’s new statutory construction argument raised

for the first time on appeal because that argument was not exhausted before the

agency. Alvarado v. Holder, 759 F.3d 1121, 1127–28 (9th Cir. 2014).



      PETITION DENIED.




                                         4